DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-16 are allowance according to Applicant Remarks field on 07/13/2022 and further search.
Regarding claims 1,( 4, 6, 7, 11 and 16 similar recited limitation) the closest prior art recorded Guice et al. (US 2002/0010390 A1) and Davies (US 2007/0130893 A1) 
a method for monitoring at least one animal with an autonomous monitoring device being in close proximity to the animal, said monitoring device having at least: 
- a processor; 
- a first sensor communicating with the processor and having a first electric power consumption;
 - a second sensor communicating with the processor and having a second electric power consumption, said first electric power consumption being lower than the second electric power consumption; and 
- a battery feeding at least said processor, first sensor and second sensor; said method including: 
However, Guice and Davies are fail to teach or fairly suggest
- measuring a first parameter with the first sensor while the second sensor is deactivated, 
- determining an estimated status of the animal based on the first parameter, 
- if said estimated status corresponds to at least one predetermined status, activating the second sensor and measuring a second parameter with said second sensor, 
- determining a specified estimated status of the animal based on the second parameter;
 wherein said monitoring device is worn by the animal, said first sensor is an accelerometer and said first parameter is acceleration; and 
wherein said animalis a dog, said predetermined status is “barking”, said second sensor is a microphone, said second parameter is sound and said specified estimated status reflects a psychological state of the animal corresponding to a type of barking.


Claims 5, 8-10 and 12-15 are allowance as being dependent directly or indirectly to the independent claims 1, 4 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641